Citation Nr: 1734600	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-47 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increase disability rating in excess of 30 percent rating for chronic obstructive pulmonary disease (COPD) with bronchitis and bronchiectasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to September 1954. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision a Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's service-connected COPD with bronchitis and bronchiectasis from 10 percent to 30 percent, effective January 20, 2009. 

In February 2105, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge. 

In March 2015, October 2015, and April 2016, the Board remanded this appeal for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2).


FINDING OF FACT

For the entire appeal period, the Veteran's COPD with bronchitis and bronchiectasis has not more nearly approximated FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); or incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 30 percent for COPD with bronchitis and bronchiectasis associated with pulmonary tuberculosis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes (DCs) 6600, 6601, 6604 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking an increased rating for COPD with bronchitis and bronchiectasis associated with pulmonary tuberculosis, moderately advanced.  He filed a claim for increase in January 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 30 percent rating since January 20, 2009.  

A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

The Veteran's disability has been assigned a disability rating under DC 6699-6604 of 38 C.F.R. § 4.97.  The hyphenated code signals that the rating has been assigned determined on the basis of residual conditions under the basic disease.  See 38 C.F.R. § 4.27.  

The applicable rating schedule is set forth as follows:

6604   Chronic obstructive pulmonary disease: 

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
100 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10

Also potentially pertinent is DC 6600 and DC 6601:  

6600   Bronchitis, chronic: 

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy
100 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10

6601   Bronchiectasis: 

With incapacitating episodes of infection of at least six weeks total duration per year
100 
With incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously
60 
With incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year
30 
Intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year
10 
Or rate according to pulmonary impairment as for chronic bronchitis (DC 6600).

Note: An incapacitating episode is one that requires bedrest and treatment by a physician.


Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  

C. Application of the Rating Schedule

(1) COPD 

A higher rating under DC 6604, on the basis of COPD, must be denied as the evidence does not show a disability picture more nearly approximating FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

The Veteran's FEV-1 was 89 percent predicted at a March 2009 VA examination; 83/84 percent predicted at an August 2015 VA examination; 81 percent predicted at an October 2015 DBQ; and 86 percent predicted at a June 2016 VA examination.  All of these results are greater than the 40- to 55-percent predicted needed for the next higher disability level. 

His FEV-1/FVC was 75 in August 2015; 74 in October 2015; and 76 percent in June 2016.  These results are greater than the 40 to 55 percent needed for the next higher disability level.  

His DLCO (SB) was 58 percent in April 2009; 58 percent as reported at an August 2015 VA examination; 78 percent in the August 2015 PFT report; 82 percent in October 2015; and 92 percent in June 2016.  It appears that the April 2015 and August 2015 readings were pre-bronchodilator.  In either event, the results are still greater than the 40- to 55-percent predicted needed for the next higher disability level.  

Of note, the PFT results, as given, do not always specifically give all of the pre- and post-bronchodilator results.  However, the August 2015 VA examiner explained that post-bronchodilator testing was not indicated because the Veteran was on chronic bronchodilator medications.  

His maximum oxygen consumption was not tested at any point.  Thus, the evaluation must be based on the alternative criteria.  See 38 C.F.R. § 4.96(d)(i).    

Because the PFT results do not more nearly approximate the higher level disability criteria, a higher rating cannot be assigned under DC 6604.  The rating criteria for DC 6600, regarding chronic bronchitis, are identical to those in DC 6604.  Thus, a higher rating is also not assignable under DC 6600. 

(2) Bronchiectasis

A higher rating under DC 6601 on the basis of bronchiectasis must be denied as the evidence does not show a disability picture more nearly approximating incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.

The Veteran has had no incapacitating episodes as shown by the August 2015 VA examination and an October 2015 private DBQ.  

There have been some findings of cough with purulent sputum, such as in March 2009 and as indicated in an August 2015 VA examination.  On evaluation in October 2015, it was determined that the most likely etiology of his cough was the nonservice-connected allergic rhinitis.  Thus, the cough cannot be taken into account in evaluating his bronchiectasis.  Mittleider v.  West, 11 Vet. App. 181 (1998).  Even if his cough was due to the service-connected disability, there is no showing of hemoptysis, which was negative in March 2009, January 2015, April 2015, and October 2015.  There is no indication of anorexia or weight loss.  To the contrary, the medical records show obesity, such as in April 2015 and October 2015.  

The Veteran has also not required antibiotic usage almost continuously.  The March 2009 VA examination notes that he required antibiotics periodically.  An August 2015 VA examination notes that he required a course of antibiotics at least twice a year.  An October 2015 consultation notes "maybe one course of [antibiotics] in the last year."  In the October 2015 DBQ, the doctor did not check the box indicating antibiotic usage almost continuously where asked to indicate all findings attributable to bronchiectasis.  

Because this finding is absent, the disability does not more nearly approximate the higher level disability criteria under DC 660.  

As his representative noted in a June 2017 appellate brief, the Veteran has also reported the functional impact of his disability on his daily life.  Most recently, at the June 2016 VA examination he reported shortness of breath that can be at rest or with activity along with productive coughing with greenish sputum and wheezing at night.  These symptoms are consistent with what he reported throughout the appeal period.  Not all of these symptoms are expressly enumerated in the rating schedule.  However, the rating schedule under § 4.97, including the use of PFTs, was specifically designed to "correlate with the functional impairment that an individual experiences."  61 Fed. Reg. 46720 (Sept. 5, 1996).  Thus, the rating schedule reasonably contemplates all functional manifestations of the service-connected respiratory condition, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, as the preponderance of the evidence is against the claim, a higher rating is not assignable for the Veteran's COPD with bronchitis and bronchiectasis, staged ratings are not for assignment, and the appeal is denied.  


ORDER

A disability rating in excess of 30 percent for COPD with bronchitis and bronchiectasis is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


